DETAILED ACTION
 1.             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
3. 	Claim(s) 1-3, 8-10 and 19-20 are rejected under under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by  Breeden et al [US10566746].
 	Claims 1 and 18, Breeden et al disclose a retaining module comprising [fig. 1] a housing [of 111] and passive physical port [of 123], wherein the passive physical port [of 123] is to receive a connector terminal [of mating plug 142] attached to an end of a signal transmission cable 122, wherein the passive physical port [of 123] has a first shape which corresponds to a shape of an active physical port [of 142] of an electronic device 142, and is arranged in a first layout on the housing corresponding to a layout of the active physical port on the electronic device.

    PNG
    media_image1.png
    388
    720
    media_image1.png
    Greyscale

 	Claim 2, Breeden et al disclose the retaining module as claimed in claim 1, wherein the passive physical port [of 123] is in a first orientation, wherein the first orientation of the passive physical port [of 123] corresponds to an orientation of the active physical port [of 142].
Claim 3, Breeden et al disclose the retaining module as claimed in claim 1, wherein the passive physical port [of 123] has a first size, wherein the first size of the passive physical port corresponds to a size of the active physical port [of 142].
 	Claims 8 and 20, Breeden et al disclose the retaining module as claimed in claim 1, wherein the passive physical port is [[one of a remote copy port, management corti,]]  fibre channel port, [[internet Small Computer System interface SCS port, Serial Attached SCSI (SA35} port, and cluster interconnect port]]. 
Claim 9, Breeden et al disclose the retaining module as claimed in claim 1, wherein the passive physical port is provided within the housing.  
Claim 10, Breeden et al disclose the retaining module as claimed in claim 1, wherein the passive physical port is provided on the housing.
Claim 11, Breeden et al disclose the retaining module as claimed in claim 1, further comprising a mounting mechanism 113 to mount the retaining module onto a rigid surface [side wall of the device, this is inherent, see fig.2].
Claim 19, Breeden et al disclose the method as claimed in claim 18, wherein the passive physical part has a first position on the retaining module which correspond to a position of the active physical port on the electronic device.
 					Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 4-7 and 12 -17 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Breeden et al [US10566746].
 	Claim 4-6, Breeden et al disclose the retaining module as claimed in claim 1, wherein the first layout of the passive physical port [of 123] on the housing 111 is of a first colour code / visual indicator  [on LED 102]. Breeden et al disclose the invention generally all as claimed, but does not  show a passive physical port having the colour code/ visual indicator on the passive port. It would have been obvious to one having ordinary skill at the time the invention was made to modify the passive physical port of Breeden et al by providing the colour code/ visual indicator on the passive port for easily mating the passive port with a colour code/ visual indicator [such as an inscription] to a corresponding to a colour code/ visual indicator of the layout of the active physical port of the electronic device; the examiner takes official Notice of a colour code / visual indicator was well  known within the level of ordinary skill in the art.
 	Claim 7, Breeden et al disclose the invention generally all as claimed, but does not  show the connector terminal provisionally being removed from the active physical port prior to be received by the passive physical port. However, the method of forming the device is not germane to the issue of  patentability of the device itself. Therefore, this limitation has not been given patentable weight.
 	Claim 12, Breeden et al disclose a system comprising an electronic device arranged within the chassis, a set of active physical ports of the  electronic device to removably receive a set of corresponding connector terminals of associated signal cables; and a retaining module onto the chassis, the retaining module comprising a set of passive physical ports to receive the set of corresponding connector terminals of the cables,  the set of passive physical ports are arranged in a first layout on the housing corresponding to a layout of the set of active physical ports of the electronic device. Breeden et al disclose the invention generally all as claimed, but does not  show the connector terminal provisionally being removed from the active physical port prior to be received by the passive physical port. However, the method of forming the device is not germane to the issue of  patentability of the device itself. Therefore, this limitation has not been given patentable weight.
 	Claim 13, Breeden et al disclose the system as claimed in claim 12, wherein the set of active physical ports are on a back panel of the electronic device. 
 	Claim 14, Breeden et al disclose the system as claimed in claim 12, wherein the housing comprises a base portion having a pair of longitudinal edges and a pair of lateral edges; a first longitudinal side extending from a first longitudinal edge of the base portion, the first longitudinal side having the set of passive physical ports arranged in the first layout; and
 	a second longitudinal side extending from a second longitudinal edge of the base portion, opposite to the first longitudinal side, the second longitudinal side comprising a magnetic element to mount the retaining module onto the chassis.
 	Claim 15, Breeden et al disclose the system as claimed in claim 12, the first layout of the retaining module comprising a first set of visual indicators associated with each of the set of passive physical ports, wherein the first set of visual indicators for the set of passive physical ports is similar to a second set of visual indicators associated with the set of corresponding active physical ports.
 	Claim 16, Breeden et al disclose the system as claimed in claim 12, wherein a number of the passive physical ports matches a number of the active physical ports.
 	Claim 17, Breeden et al disclose the system as claimed in claim 12, wherein the set of passive physical ports have a uniform shape.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831